UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
SERVICE EMPLOYEES                   )
INTERNATIONAL UNION                 )
NATIONAL INDUSTRY PENSION           )
FUND, et al.,                       )
                                    )
                  Plaintiffs,       )
                                    )
      v.                            )               Civil Action No. 12-0845 (ABJ)
                                    )
UNIVERSITY MOUND                    )
OLD LADIES HOME,                    )
                                    )
                  Defendant.        )
____________________________________)


                         ORDER OF DEFAULT AND JUDGMENT

       On April 9, 2013, Magistrate Judge Alan Kay issued a Report and Recommendation

[Dkt. # 16] with respect to plaintiffs’ motion for partial default judgment [Dkt. # 13]. According

to the Report and Recommendation, plaintiffs are no longer seeking a partial default judgment

and accounting of past-due contributions but rather, now seek default judgment for amounts due

and owing to date (regarding contributions through December 2012).                   Report and

Recommendation [Dkt. # 16] at 3.

       The Report and Recommendation also advised the parties that under the provisions of

Local Rule 72.3(b) of the United States District Court for the District of Columbia, any party

who objects to the Report and Recommendation must file a written objection with the Clerk of

the Court within 14 days of the party’s receipt of the Report and Recommendation. As of this

date – 20 days after the Report and Recommendation was issued – no objections have been filed.
The Court has reviewed Magistrate Judge Kay’s report and hereby adopts the Report and

Recommendation in its entirety.

       Accordingly, it is hereby

       ORDERED that the Report and Recommendation [Dkt. # 16] is ADOPTED; it is

       FURTHER ORDERED that in accordance with the Report and Recommendation,

plaintiffs’ motion for partial default judgment [Dkt. # 13], as modified by the Supplemental

Declaration of Kenneth J. Anderson, Jr. [Dkt. # 15] and the Exhibit A spreadsheet, Ex. A to [Dkt.

# 15], is GRANTED in part and DENIED as moot in part; and it is

       FURTHER ORDERED that default judgment is hereby entered against defendant

University Mound Old Ladies Home in the principal amount of $116,660.16, plus legal fees of

$3,760.50, plus court costs of $446.60, for a total default judgment of $120,867.26.

       SO ORDERED.




                                             AMY BERMAN JACKSON
                                             United States District Judge

DATE: April 29, 2013




                                                2